Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to the amendments and remarks filed on 6/7/2022. The amendments to the claims were received and have been entered. 
Claims 1, 3 and 6-7 have been amended. Claim 5 has been canceled. Claims 8-19 are newly added. Claims 1-4 and 6-19 remain present in this application. 
The claim amendments have overcome the current prior art rejection. The applicants reply has overcome the Pelis and Provancher prior art rejection.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4 and 6-19 are allowed over the prior art of record. 
Regarding claim 1, claimed invention teaches “a hand-held controller” including claimed limitations “an optical proximity sensor mounted on a left side surface of the handle configured to detect whether the hand of the user grasping the handle is a right hand of the user or a left hand of the user; detecting whether the hand is the right hand or the left hand comprises: determining a time interval between the optical proximity sensor emitting light and the optical proximity sensor receiving reflected light from the hand; determining whether the time interval is higher than a threshold: and determining, responsive to the time interval being higher than the threshold, that the hand is the right hand and, responsive to the time interval being lower than the threshold, that the hand is the left hand.”
Claimed structures in combination with the claimed limitations of the base claim are neither, singularly or in combination, disclosed nor suggested by the prior art of record.
Regarding claim 11, claimed invention teaches “a hand-held controller” including claimed limitations “an optical proximity sensor mounted on a right side surface of the handle and configured to detect whether the hand of the user grasping the handle is a right hand of the user or a left hand of the user, detecting whether the hand is the right hand or the left hand comprises: determining a time interval between the optical proximity sensor emitting light and the optical proximity sensor receiving reflected light from the hand; determining whether the time interval is higher than a threshold; and determining, responsive to the time interval being higher than the threshold, that the hand is the left hand and, responsive to the time interval being lower than the threshold, that the hand is the right hand.”
Claimed structures in combination with the claimed limitations of the base claim are neither, singularly or in combination, disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: July 18, 2022